220


_.
i                  OFFICE   OF THE ATTORNEY GENERAL                OF TEXAS
                                      AUSTIN
       GROVER 8ELLERS
1. 1   AITONNIYGMcRAL




                                               oplaloa    k.   0.7580
                                               &ruhiah&tioloo           or the PerulCo&




                                 666-l?,   V’.A.?.O.,    pmvlder   la put*c

                    ‘(IL)   It    lball    bo anlmfRl     fO? any pmroa    to
                ban %ahir poeaersto~. . . my               llllaltk?8~:
 _--
  ,    -
           --   .-_-_-

(2‘.
   ,
--                 ---.-
                                    ._.-.-_.,          _       ~__
                                                                                                                              _...~
     ”       a

 . .
   .’
     .   ’
 -.

                                                                                                                      222’




                          Aa to illi6lt                      wust8a~d dirtlM.ad splrlt.,                      ~lquor, vlrvs aad
                 v1aear 14uor aad sblt                      a4uor      c o a tb l8la g
                                                                                     b l6o h Ol 1 Plxeea #
                                                                                                         a l fo ur
                 p er ma t b y wi#bt                 8

                                  Ar tid&            666-H,    V.I.?.@.,         p ~~vidr r   lo   part   c

                                "Dlotlbd 8plrltr' Ml1 mm aleobol eiritr
                           of a&m, rhiwy, Pm, breadg, a¶.& bnd rltfilqaoP pro-
                           dwod la whole er la pm@ by the p~oersr of dietlllatloa,
                           laoludlag bll              Ulutloru        aad   mlxtarer    thenot,




                                  Artlet 666.a, V.A.?,O.,                         provldsrin pWt t
                                %n     la henb   &Had Wtd iqxta.8 OR the t&ret
                           wlo la bdditioa to t he 0tAm Seer wul tam0 lwwi
                           by thlr Act thn foUovia&i

                                  y*)           A tu       . . , on ebah pllon          ei dltiiU.od
                           splr1trr
                                  '(b) A tbx . . . oa *oh p1100 or VlaeU8 11 UeP
                           thbt   doe,bot  soRUlPeverrotA?tuon~1)n~t ofa P -
                           o&o1 br vo1111*r
                                              l  .OIL       lu h & ule P
                                                                       o i vima a1 1 q uo r
                           *eat‘2           th
                                            l   A   mm
                                                b arolutnlr
                                                     t”            r mat ma h o tR a r e
                           thnratrea“ppiour per uaat of 8Ysahel by valor.
                                '(d) A tu . . .                      on e88h @.lon o? mtif leti
                           earbormted amd ertuml                      qparkl~qrgviaaur liquor.
              ‘(o)A tu . . .*a laah 4llo8ot vlaourUquor
        ooPt8lalag llo&ol           lo 4xoes8 0s foe         pw    cant    bf wlght.
             ‘f).A tu ...o a lb o h      aotwlt                           l,iQua@oen-
        tdaingdmhellaoxoorrof      Poltt~womt                         btmeij#tt,

             %m  taxhrnlapsld                ahUlk         *tdbl      afiixlpo
        b etamp 09rtmpr o a lwh              bettla   or    Oontain0r    or 1lquor.
             s    person, peeaoa~, ep rrnwlatloo *ho tlol8tss
        en7 port
              90  n of thlr So&iota aball k demo8 guilty of
        a Rledemmor, rod upon BOtwiQtloa da1 bn punished
        brb tin. oi set lerithba   &oO WI? mentb*m    1000,
        or by lmprleotmnt la tha rountl Jail 'q mt   t ea
        twn   aart7       tlb7s a o rR OM th m lm y e a r .

          Thus, Artirk      666-21 &al, roldy rlth tuers aPd otaiqm
on dlrtllbd rpl?its, liqwr, lt uetera r&e that A&18&        aleo
provid8r apool       pan%oUrnt for vlolbtkw of
la, thwetor8,tha       0 laioaof thlB&pmtmMt
Cop porwwloa et'1rplalt tmrt&mpoU dlrtflbd
VlM awl tllwrtrl.iqtiur
                    alamalt
 a x m u lt tous pw oni b
466.21.    aoe aso WoQhPl8t f           vr
              ti   trU&     tilbt   th0 tOlW801lI#fti7          -Mr.         PUP   QWS-
 t   ionr,